Citation Nr: 1311966	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an eye disability, claimed as vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the RO in Portland, Oregon maintains jurisdiction over the Veteran's appeal.

In June 2011, the Veteran presented personal testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In September 2011 and November 2012, the Board remanded the Veteran's claim for additional evidentiary development.  

As a final preliminary matter, the Board observes that in its prior September 2011 and November 2012 decisions, it referred to the RO the issue of entitlement to service connection for PTSD for clarification from the Veteran and any other appropriate action.  It still does not appear that any action has been taken on that claim, the Board again refers the matter to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in this appeal.  Nevertheless, further development is needed to ensure substantial compliance with the Board's prior remand directives and to otherwise afford the Veteran adequate due process in support of his claim for service connection for an eye disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2011 and November 2012, the Board remanded the appeal, in part, due to the fact that the Veteran was not provided an adequate examination for his bilateral eye disability.

Subsequent to the November 2012 remand, the RO informed the Veteran in January 2013 correspondence that he would be scheduled for an examination.  The Veteran was also informed in the letter of the consequences should he fail to report.

A review of the claims file reveals that a VA eye examination was requested on January 16, 2013.  The following day, January 17, 2013, the examination was cancelled and it was noted that the Veteran failed to report.   Given that the Veteran's appointment was cancelled within one day of it being requested, it cannot be said that the Veteran received adequate notice of the examination or that he had an opportunity to report for such examination.

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id. 

In the current appeal, the Board finds that the presumption of regularity is not for application given that the examination was requested and then one day later it was cancelled.  It is clear that proper notice could not have been mailed to the Veteran concerning reporting for a scheduled VA examination.  Accordingly, The Agency of Original Jurisdiction should make another attempt to schedule the Veteran for a VA examination, to include obtaining an opinion.  

Finally, any ongoing VA treatment records pertaining to the Veteran's eye disability should be obtained on remand.  A review of the claims file, to include the Veteran's Virtual VA record, reveals VA treatment records dated through September 13, 2012.  The Board also notes that the prior November 2012 remand requested that the Veteran provide the necessary authorizations so that the RO could obtain pertinent private treatment records.  He did not respond to the RO's January 2013 request.  The Board notes that the letter was not returned as undeliverable.  As the case is being remanded anyway, the Veteran should have another opportunity to assist the RO to obtain pertinent private treatment records.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his eye disabilities, to include Jeffrey Pelson, O.D. and Paul Schultz, M.D.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  All attempts to secure those records must be documented in the claims folder.  If these records are not available, request that the doctors provide a negative reply.

Regardless of whether or not the Veteran responds, obtain any pertinent (i.e., pertaining to the eye disability) outstanding VA treatment records dated from September 2012 to the present.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any eye disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any eye disability found since the Veteran's discharge from service, to include dry eye syndrome, glaucoma, and mixed cataracts.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current or postservice eye disability, including postservice dry eye syndrome, glaucoma, and mixed cataracts, had its onset during active service or is related to any in-service disease, event, or injury, including the performance of detailed work in a poorly lit environment. 

In doing so, the examiner should specifically acknowledge and consider the Veteran's lay assertions concerning the onset and duration of eye symptoms.  The examiner should also discuss the significance, if any, of the Veteran's in-service treatment for, and complaints of, burning in the eyes, dry eyes, and watering eyes.  If the examiner determines that the Veteran's in-service eye complaints are not significant, he or she should so state.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, based on all of the evidence of record, including any additional evidence received since the last RO adjudication, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

